Shepley, C. J.,
orally.—The conversation relied on by the plaintiff was prior to the Act, invalidating new promises in bankruptcy cases, except those made in writing. Was there a binding promise. The first part of the conversation was with some limitations. Parties in making verbal contracts often open with propositions which, on further consideration, they consent to enlarge. At the conclusion, the defendant said the debt was an honorary one, and he would pay it. We think it was not his meaning to connect this promise with the preceding limitations, and that it was a promise unconditional. Judgment for plaintiff.